



Exhibit 10.1


AMENDMENT NO. 3 TO CREDIT AGREEMENT


This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 6, 2018 between AMBER ROAD, INC., a Delaware corporation (the
“Borrower”), and KEYBANK NATIONAL ASSOCIATION (the “Lender”).
RECITALS:


A.    The Borrower and the Lender are parties to the Credit Agreement, dated as
of March 4, 2015 (as amended by that certain Amendment No. 1 to Credit Agreement
dated as of November 5, 2015 and that certain Amendment No. 2 to Credit
Agreement dated as of February 15, 2017 and as the same may from time to time be
further amended, restated or otherwise modified, the “Credit Agreement”).
B.    The Borrower and the Lender desire to amend the Credit Agreement to modify
certain provisions thereof.
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower and the Lender agree as follows:
Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.
Section 2.     Amendment.
2.1    Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended as follows:
(i)    By amending and restating the definition of “Quick Liabilities” in its
entirety as follows:
““Quick Liabilities” means all obligations of the Borrower that are or should be
required under GAAP to be classified as current liabilities on the consolidated
balance sheet of the Borrower, including without limitation, the then current
portion of the Term Loan facility (other than the scheduled repayment of the
Term Loan due on December 31, 2019 as set forth in Section 2.11(b) and any
scheduled repayment of Revolving Loans due on December 31, 2019) and the
then-current portion of any deferred earn-out obligations under or relating to
the Target Acquisition and any other Acquisition.”
Section 3.     Effectiveness.
3.1    Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
(i)    this Amendment shall have been executed by the Borrower and the Lender
and counterparts hereof as so executed shall have been delivered to the Lender.
(ii)    all representations and warranties of the Borrower contained herein, in
the Credit Agreement and the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date





--------------------------------------------------------------------------------




hereof, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties shall have been true and correct in all material respects as of the
date when made; and
(iii)    the Lender shall have received all documented out-of-pocket expenses
(including reasonable fees and disbursements of counsel to the Lender) in
connection with the preparation, negotiation and effectiveness of this Amendment
and any other amounts due and payable by the Borrower under the Credit
Agreement, in each case, on or prior to the date hereof.
Section 4.     Miscellaneous.
4.1    Representations and Warranties. The Borrower, by signing below, hereby
represents and warrants to the Lender that:
(i)    the Borrower has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment;
(ii)    the officer executing this Amendment on behalf of the Borrower has been
duly authorized to execute and deliver the same and bind the Borrower with
respect to the provisions hereof;
(iii)    the execution and delivery hereof by the Borrower and the performance
and observance by the Borrower of the provisions hereof do not violate or
conflict with the Organizational Documents of the Borrower or any law applicable
to the Borrower or result in a breach of any provision of or constitute a
default under any other agreement, instrument or document binding upon or
enforceable against the Borrower;
(iv)    after giving effect to this Amendment, no Default or Event of Default
exists under the Credit Agreement, nor will any occur immediately after the
execution and delivery of this Amendment or by the performance or observance of
any provision hereof;
(v)    to its knowledge, as of the date hereof, the Borrower does not have any
claim or offset against, or defense or counterclaim to, any obligations or
liabilities of the Borrower under the Credit Agreement or any other Loan
Document;
(vi)    this Amendment constitutes a valid and binding obligation of the
Borrower in every respect, enforceable in accordance with its terms, except as
the enforceability thereof may be limited by Bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies; and
(vii)    each of the representations and warranties set forth in Article 5 of
the Credit Agreement is true and correct in all material respects (except that
any representations and warranties that are qualified as to materiality or
Material Adverse Effect shall be true and correct in all respects) as of the
date hereof, except to the extent that any thereof expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of the date when made.
4.2    Credit Agreement Unaffected. Each reference to the Credit Agreement or in
any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.





--------------------------------------------------------------------------------




4.3    Waiver. The Borrower, by signing below, hereby waives and releases the
Lender from any and all claims, offsets, defenses and counterclaims outstanding
as of the date hereof arising out of or related to the transactions contemplated
by this Amendment or any of the other Loan Documents, or any act, omission or
event occurring in connection herewith or therewith, other than claims, offsets,
defenses and counterclaims arising from the gross negligence or willful
misconduct of the Lender, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
4.4    Entire Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents integrate all the terms and conditions mentioned herein
or incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.
4.5    Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
4.6    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. TO
THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. Any legal action or proceeding with respect to this Amendment or any
other Loan Document may be brought in the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof and, by
execution and delivery of this Amendment, the Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Borrower hereby
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower at its
address for notices pursuant to Section 9.04 of the Credit Agreement, such
service to become effective 30 days after such mailing or at such earlier time
as may be provided under applicable law. Nothing herein shall affect the right
of the Lender to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.
4.7    Venue. The Borrower hereby irrevocably waives any objection that it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment or any other
Loan Document brought in the courts referred to in Section 5.6 above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.
4.8    JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND





--------------------------------------------------------------------------------




THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
[Signature pages follow.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.


 
AMBER ROAD, INC.
    as the Borrower
 
 
 
 
By:
/s/ THOMAS E. CONWAY
 
 
Name: Thomas E. Conway
 
 
Title: Chief Financial Officer





[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION,
    as the Lender and LC Issuer
 
 
 
 
By:
/s/ GEOFF SMITH
 
 
Name: Geoff Smith
 
 
Title: Senior Vice President







[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

